EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between Berry
Petroleum Company, a Delaware corporation ("Company"), and Robert F. Heinemann,
an individual ("Executive") (collectively the "Parties"), with respect to the
following facts:

WHEREAS, the Company desires to employ Executive in the position of President
and Chief Executive Officer ("CEO") on the terms and conditions, and for the
consideration hereinafter set forth, and Executive desires to be employed by the
Company on such terms and conditions and for such consideration;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the Parties hereto do hereby agree as follows:

ARTICLE 1
EMPLOYMENT AND DUTIES

1.1 Employment Relationship. The Company hereby employs Executive for the Term
of Employment, as defined in Section 3.1, to perform the duties and undertake
the responsibilities for the Company as described herein. During the term of
this Agreement, Executive shall serve as an employee and shall hold the position
of President and CEO of the Company. Executive shall report directly to the
Chairman of the Board of Directors of the Company. Executive shall perform the
duties of the President and CEO as prescribed in the agreed upon job description
and those additional duties as are common for similar positions in similar
industries.

1.2 Scope of Duties. Executive shall perform diligently and use all of his best
efforts during the Term of Employment, as defined in Section 3.1, to protect,
encourage, and promote the interests of the Company. During the Term of
Employment, Executive shall also perform such other duties consistent with the
position of President and CEO as may be assigned to Executive from time to time
by the Board and will devote substantial time and attention to such duties.

1.3 Other Activities. During the term of this Agreement, Executive shall not be
precluded from devoting a limited amount of time to outside activities, provided
that:

1.3.1 Such activity does not interfere with Executive's duties under this
Agreement and is not in conflict with the interests of the Company;

1.3.2 Executive's obligations to the Company are not compromised; and

1.3.3 Executive makes a full written disclosure to the Chairman of the Board of
the nature, extent, and duration of all such activities prior to beginning any
such activities, and Executive obtains the written consent of the Board prior to
beginning any such activity.

1.4 Passive Investments in Non-Competitive Enterprises. It is expressly
understood that neither Section 1.3 nor any other provision of this Agreement
shall be construed to prohibit or restrict Executive from making any passive
investment in an enterprise not competitive with the Company. In addition,
nothing contained in this Agreement shall be construed to prohibit or restrict
Executive from engaging in any activities on his own time which are not
competitive with nor in conflict with the Company.

ARTICLE 2
COMPENSATION AND BENEFITS

2.1 Base Salary. The Company shall pay Executive an annual base salary of Three
Hundred and Seventy-Five Thousand Dollars ($375,000) ("Base Salary"). The Base
Salary shall be payable in semi-monthly installments or otherwise, in accordance
with the normal payroll procedures of the Company, less applicable withholdings.
The annual Base Salary during the contract term may be increased from time to
time by the Company.

2.2 Signing Bonus. The Company shall pay Executive a signing bonus of Three
Hundred Thousand Dollars ($300,000), less applicable withholdings, payable upon
execution of this Agreement.

2.3 Discretionary Annual Bonus. In addition to his Base Salary, Executive may be
eligible to receive an annual bonus of between One Hundred and Fifty Thousand
Dollars ($150,000) and Three Hundred and Seventy-Five Thousand Dollars
($375,000), as may be determined from time to time by the Board and adjusted.
The payment of any bonus under this section and the amount of any such bonus
shall be at the sole discretion of the Board.

2.4 Stock Options. Executive shall receive a grant of One Hundred Thousand
(100,000) stock options upon the Effective Date of this Agreement, as provided
by the Company's 1994 Stock Option Plan, as amended ("Stock Plan"), subject to
the terms and conditions of the Stock Plan.

2.5 Health and Welfare Benefits. Executive shall be eligible to participate in
all benefit programs (including welfare plans, retirement plans, disability
plans, leave programs and educational reimbursement programs) provided by the
Company to its employees, in accordance with terms of the applicable plans.

2.6 Equipment, Supplies and Services. The Company shall provide Executive with
equipment, supplies, and professional and administrative support services that,
in the judgment of the Company, are reasonably necessary for Executive to
efficiently perform the duties required hereunder.

2.7 Tax Liability. Executive shall take full and complete responsibility for,
and shall hold the Company harmless from any and all tax liability relating to
his receipt of benefits, including but not limited to, withholding, social
security, SUI/SDI, federal, state or local taxes, and any interest or penalties
incurred in connection with receipt of such benefits.

ARTICLE 3
TERM AND TERMINATION OF EMPLOYMENT

3.1 Term of Employment. As used in this Agreement, the phrase "Term of
Employment" shall mean the period commencing with the Effective Date (as defined
herein) of this Agreement and continuing for three (3) years ("Expiration
Date"), or until the Agreement is terminated pursuant to Section 3.2, Section
3.3, Section 3.4 or Section 3.5. The Company may choose not to renew this
Agreement by providing Executive with no less than one hundred eighty (180) days
written notice prior to the Expiration Date. In the event the Company provides
less than one hundred eighty (180) days notice to Executive of its intention not
to renew this Agreement, the sole obligation of the Company shall be to pay to
Executive his Base Salary for the amount of time such notice fell short of one
hundred eighty (180) days.

3.2 Death and Disability. Executive's employment under this Agreement and this
Agreement shall terminate automatically upon Executive's death. Additionally,
Company may terminate this Agreement and Executive's employment under this
Agreement, in compliance with all state and federal workers' compensation,
disability, and family and medical leave laws, if Executive is absent from work
or is unable to discharge the essential functions of Employee's position, with
or without reasonable accommodation, due to legal, physical or mental incapacity
for a period of at least sixty (60) days (whether or not consecutive) in any
three hundred and sixty-five (365) consecutive day period.

3.3 The Company's Right to Terminate For Cause. The Company may terminate this
Agreement and the employment relationship with Executive at any time for cause.
For purposes of this Agreement, the term "for cause" shall include, but not be
limited to, any of the following, as determined by the Company in its sole and
absolute discretion: (i) any material violation of the Company's policies or
procedures, as established and revised by the Company from time to time or any
material breach of this Agreement; (ii) any form or incident of misconduct, or
violation of the Board approved Code of Conduct; (iii) actual conflict of
interest or any activities, directly or indirectly, by Executive involving
another business entity or organization in the oil and gas industry, including
but not limited to advising, investing in, or receiving consideration from, such
entity, except as provided in Section 1.3 herein; or (iv) breach of Executive's
confidentiality obligations under this Agreement or under applicable law. The
Company agrees to give Executive thirty (30) days written notice of its intent
to terminate this Agreement and Executive's employment under this Agreement
based upon the reason(s) specified above in such notice, or pay to Executive the
equivalent Base Salary in lieu of notice. A failure or refusal by Company to
exercise its right to terminate this Agreement as a result of the existence of
cause or any other factor shall not constitute nor be construed as a waiver of
its right to terminate this Agreement and the employment relationship at a later
time for such cause or other factor under this Section, or without cause under
Section 3.4.

3.4 The Company's Right to Terminate Without Cause. The Company may terminate
this Agreement and the employment relationship at will, at any time during the
Term of Employment, without cause. In the event that the Company exercises its
right to terminate this Agreement and the employment relationship pursuant to
this provision, the Company shall pay Executive, in addition to all sums to
which Executive shall be entitled as a result of his employment and all acts up
to and including the date of termination of Executive's employment, the lesser
of two (2) years Base Salary or the Base Salary owed for the remainder of Term
of the Employment. Provided, however, that if the Company exercises its right to
terminate this Agreement and the employment relationship pursuant to this
provision during the third year of this Agreement, the Company shall pay
Executive, in addition to all sums to which Executive shall be entitled as a
result of his employment and all acts up to and including the date of
termination of Executive's employment, one (1) year Base Salary. No additional
benefits will be earned by Executive following the last day of actual work. This
severance pay will be paid in a lump sum or in monthly installments, at the
Company's option, less applicable withholdings.

3.5 Resignation by Executive. Executive may terminate this Agreement and the
employment relationship at will, at any time during the Term of Employment, with
or without cause. In the event Executive resigns, with or without cause, the
Company shall pay Executive only that compensation earned by Executive as of the
last day of work, and no additional compensation or sums shall be owed to
Executive.

3.6 Change in Control. The Parties will enter into a Salary Continuation
Agreement in the form attached hereto as Exhibit A.

3.7 Resignation from Board. Unless otherwise requested by the Board, upon the
termination of Executive's employment for any reason, Executive shall
immediately resign from the Board and Executive agrees that he shall be treated
as so resigned upon termination of employment.

3.8 Obligation Upon Death or Disability, Termination for Cause or Termination by
Executive. If Executive's employment under this Agreement is terminated under
Sections 3.2 or 3.3 above, or Executive terminates Executive's employment, then
neither Employee nor Executive's estate shall be entitled to receive any
compensation, benefits, or other remedies under or in relation to this Agreement
or otherwise, other than the payment of Executive's Base Salary earned up to the
date of termination, except as otherwise specifically provided.

3.9 Release. In exchange for the payments made by the Company under Section 3.1,
3.4 or 3.6 to Executive, Executive hereby agrees to waive and release in writing
all claims or other rights, whether legal or otherwise, which Executive may have
against the Company or any of its affiliates or any of their respective
officers, directors, stockholders, employees, attorneys, or agents for damages
or any other payment or remedies arising from Executive's employment with the
Company or the termination thereof. Payment of any amounts shall be conditioned
upon Executive's execution of a general release of such claims or rights, which
is in a form acceptable to the Company.

ARTICLE 4
INDEMNITY

The Company and Executive entered into an Indemnification Agreement on March 28,
2002, which remains in full force and effect.

Executive agrees to fully indemnify and hold the Company harmless from and
against any and all liability, loss, damage, claim or cause(s) of action
(whether or not well-founded) which may result, directly or indirectly, from any
actions of Executive which are not within the course and scope of Executive's
employment as authorized or required hereunder.

ARTICLE 5
MISCELLANEOUS

5.1 Confidential Information; Prohibited Misappropriation. Executive hereby
recognizes and acknowledges that during the course of his employment by the
Company, the Company has disclosed and will furnish, disclose, or make available
to Executive confidential and proprietary information related to the Company's
business including, without limitation, business records, personnel information,
financial information, ideas, processes, inventions, and devices and other
technical or related documentation, whether or not patentable or entitled to
trademark (the "Confidential Information"), that such Confidential Information
has been developed and will be developed through the expenditure by the Company
of substantial time and money and that all such Confidential Information, except
to the extent it is in the public domain, shall constitute valuable, special and
unique assets of the Company and trade secrets protected under applicable law.
Executive further agrees to use such Confidential Information only for the
purpose of carrying out his duties with the Company and agrees that he will not,
for a period of two (2) years after his last day of employment with the Company,
misappropriate for himself or others or disclose to any third party, either
directly or indirectly, any Confidential Information. It is expressly understood
that Executive shall not be in breach of this Section 5.1 for any disclosure he
is required to make by virtue of a final unappealable order by a court of
competent jurisdiction. It is further expressly agreed that Executive shall
return to the Company at the time of termination of employment and not retain
any property belonging to the Company, including, without limitation, any and
all originals and copies of documents referencing or containing any Confidential
Information.

5.2 Prohibited Solicitation: Employees. Either during or for two years after
employment, Executive agrees not to directly or indirectly encourage or solicit
any individual to leave the Company's employ for any reason or interfere in any
other manner, except with respect to disciplinary or other employment actions
Executive may undertake in Executive's role as a supervisor, with the employment
relationship at the time existing between the Company and its current or
prospective employees.

5.3 Prohibited Solicitation: Third Parties. During employment, Executive agrees
not to directly or indirectly induce or attempt to induce any member, payor,
contractor, supplier, distributor, licensee or other affiliate of the Company to
cease its relationship with the Company or in any way interfere with the
existing relationship between any such member, payor, contractor, supplier,
distributor, licensee or other affiliate and the Company. After employment,
Executive agrees not to use Confidential Information to directly or indirectly
induce or attempt to induce any member, payor, contractor, supplier,
distributor, licensee or other affiliate of the Company to cease its
relationship with the Company or in any way interfere with the existing
relationship between any such member, payor, contractor, supplier, distributor,
licensee or other affiliate and the Company.

5.4 No Competition. During the term of his employment, Executive shall not
directly or indirectly, own, enter into, engage in, operate, manage, control,
participate in, advise, assist, finance, be employed by or render services to or
consult with, or have a financial or other interest in, any business that
competes with the Company (or any segment thereof), or take any preliminary
steps to do any of the foregoing.

5.5 Recourse for Breach of Restrictive Covenants. Executive acknowledges that
monetary damages may not be sufficient to compensate the Company for any
economic loss, which may be incurred by reason of Executive's breach of the
foregoing restrictive covenants. Accordingly, in the event of any such breach,
the Company is relieved from paying any remaining payments provided under this
Agreement, it may pursue any remedies available at law, and it will be entitled
to obtain equitable relief in the form of an injunction precluding Executive
from continuing to engage in such breach. Such relief may be sought as provided
in Section 5.9.

5.6 Consideration. Executive acknowledges that the restrictions placed upon him
by Sections 5.1, 5.2, 5.3 and 5.4 are reasonable, given the nature of his
position, and that there is sufficient consideration promised him pursuant to
this Agreement to support these restrictions.

5.7 Survival of Restrictive Covenants. The restrictions of Sections 5.1, 5.2 and
the specified portion of 5.3 shall survive Executive's last day of employment by
the Company and shall be in addition to any restrictions imposed upon Executive
by statute or at common law.

5.8 Applicability. Sections 5.1 (except as to personnel information), 5.2, and
5.3 shall not apply should the Company cease to exist altogether.

5.9 Mutual Arbitration. The Company and Executive agree to seek to resolve any
dispute between them arising out of the services performed under this Agreement,
or arising out of the Agreement itself, through voluntary mediation and binding
arbitration. Claims subject to arbitration include, but are not limited to, (i)
claims for discrimination, including but not limited to age, disability, marital
status, medical condition, national origin, race, religion, retaliation, sex,
sexual harassment, sexual orientation or veteran status; (ii) claims for breach
of any contract or covenant, express or implied; (iii) claims for violation of
any federal, state or other governmental law, statute, regulation or ordinance,
including, but not limited to Title VII, the Age Discrimination In Employment
Act, the Americans With Disabilities Act, and the California Fair Employment
Housing Act; (iv) tort claims, including but not limited to negligent or
intentional injury, defamation and termination of employment in violation of
public policy and (v) claims for injunctive relief. Should either party choose
not to participate in voluntary mediation, such dispute shall be resolved
immediately by binding arbitration.

5.9.1 The arbitration proceeding shall be governed by the most recent version of
the Employment Dispute Resolution Rules that have been issued by the American
Arbitration Association or by another appropriate procedures and arbitration
organization as determined by the initiating party.

5.9.2 The neutral Arbitrator(s) must be an attorney(s) with no less than five
(5) years experience in labor and employment law in the State of California.

5.9.3 Executive will not be required to bear costs that are unique to
arbitration. All such costs shall be borne by the Company.

5.9.4 The Parties shall be entitled to discovery sufficient to adequately
arbitrate any statutory claims, including access to essential documents and
witnesses, as determined by the arbitrator.

5.9.5 In making an award, the Arbitrator shall have the authority to make any
finding and determine any remedy congruent with applicable law, including an
award of attorneys' fees. In reaching a decision, the Arbitrator shall adhere to
relevant law and applicable legal precedent, and shall have no power to vary
therefrom. The Arbitrator shall not have the power to modify any of the
provisions of this Agreement, but shall have all the authority to render an
award which will be final and binding upon the Parties. The Arbitrator shall
issue a written decision that reveals the essential findings and conclusions
upon which the award is based. Judgment upon the award rendered by the
Arbitrator may be entered in any Court having competent jurisdiction. The
Arbitrator's award shall be reviewable in a court of law pursuant to the
California Arbitration Act.

5.9.6 This Section 5.9 shall survive the termination of this Agreement and apply
to any claim whether it arises or is asserted during or after such termination.
The Parties agree that this Section does not cover claims by either party to
obtain emergency equitable, injunctive or other relief from a Court or agency of
competent jurisdiction as provided by law. THE PARTIES HERETO EXPRESSLY WAIVE
THEIR RIGHT TO A JURY TRIAL AS TO ANY CLAIMS COVERED BY THIS AGREEMENT TO
ARBITRATE.

5.10 Amendment and Modifications. This Agreement and the March 28, 2002
Indemnification Agreement referenced in Article 4 of this Agreement and the
Salary Continuation Agreement contain a complete statement of all rights and
obligations between the Parties with respect to Executive's employment by the
Company. This Agreement supersedes all prior and existing negotiations and
agreements between the Parties concerning Executive's employment and can only be
changed or modified pursuant to a written instrument duly executed by each of
the Parties hereto.

5.11 Severability. If any provision of this Agreement or any portion thereof is
declared invalid, illegal or incapable of being enforced by any Court of
competent jurisdiction, the remainder of such provisions and all of the
remaining provisions of this Agreement shall continue in full force and effect.

5.12 Withholdings. All amounts payable hereunder shall be subject to such
withholdings as may be required by law.

5.13 Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company. Except as expressly provided in this
Agreement, Executive may neither sell, transfer, assign, nor pledge any of
Executive's rights or interests pursuant to this Agreement. The Company may
sell, transfer or assign this Agreement or any of the Company's rights under
this Agreement in connection with any transaction involving the sale, assignment
or transfer of the stock or assets of the Company, or a merger or other
reorganization involving the Company (whether or not the Company is the
surviving entity in such transaction), or any transaction involving a Change in
Control.

5.14 Copyright, Publication And Use Of Data. All work developed by Executive
under this Agreement shall be the sole and exclusive property of the Company.
Executive shall not have the right to use, distribute or otherwise disseminate
such work without the express written permission of the Company.

5.15 Notices. Whenever notice is to be served hereunder, service shall be made
personally, by facsimile transmission, by overnight courier or by registered or
certified mail, return receipt requested. All postage and other delivery charges
shall be prepaid by the party sending the notice. Notice shall be effective only
upon receipt by the party being served, except notice shall be deemed received
seventy two (72) hours after posting by the United States Post Office, by any
method described above. Confirmation of receipt of any facsimile sent must be
received in order to presume that the transmission was received. All notices
shall be sent to the addresses described below unless changed by written notice
pursuant to the terms of this Section.

If To the Company: Berry Petroleum Company

5201 Truxtun Ave., Suite 300

Bakersfield, CA 93309-0640

Attn: Martin H. Young, Jr., Chairman of the Board

Copy to: Laura K. McAvoy, Esq.

Jackson, DeMarco & Peckenpaugh

2815 Townsgate Road, Suite 200

Westlake Village, CA 91361

If To Executive: Robert F. Heinemann

5201 Truxtun Ave., Suite 300

Bakersfield, CA 93309



[or current address as listed in the Company's records.]

5.16 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be or be construed as a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

5.17 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original instrument and all of which together
shall constitute the same instrument.

5.18 Authority. The individuals signing below represent that each has full
authority to enter this Agreement and that each party hereto will be bound by
the respective signatories.

5.19 Captions and Construction. The captions used herein as headings of the
various sections hereof are for convenience only, and the Parties agree that
such captions are not to be construed to be part of this Agreement or to be used
in determining or construing the intent, context or meaning of this Agreement.
The Parties further agree that no term of this Agreement shall be construed
against any party because of such party's role or input in drafting this
Agreement.

5.20 Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
Parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California.

IN WITNESS WHEREOF this Agreement, the Parties to this Agreement have executed
this Agreement to be effective as of June ____, 2004 ("Effective Date").

EMPLOYEE BERRY PETROLEUM COMPANY

_____________________________ By: __________________________

Robert F. Heinemann Martin H. Young, Jr.

Chairman of the Board

_____________________________ _____________________________

Date Date

